Citation Nr: 0820310	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for left ear hearing 
loss disability

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active naval service from June 1965 to June 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  The veteran does not have right ear hearing loss 
disability.

2.  The veteran has left ear hearing loss disability that is 
etiologically related to in-service noise exposure.

3.  The veteran has tinnitus that is etiologically related to 
in-service noise exposure.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A.§  1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Left ear hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2007).

3.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss disability and tinnitus.  He contends that these 
disorders are due to his exposure to acoustic trauma during 
his naval service in Vietnam.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claims for service connection for left 
ear hearing loss disability and tinnitus, the Board notes 
that the appellant has been provided all required notice, to 
include notice pertaining to the effective-date and 
disability-rating elements of these claims.  In addition, the 
evidence currently of record is sufficient to substantiate 
these two claims.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007) or 38 C.F.R. § 3.159 (2007).  

With respect to the claim for service connection for right 
ear hearing loss disability, the originating agency provided 
the veteran with the notice required under the VCAA, by 
letter mailed in June 2004, prior to the initial adjudication 
of the claim.  The June 2004 letter included notice that the 
veteran should submit any pertinent evidence in his 
possession.  Although the veteran was not provided notice 
with respect to the disability-rating or effective-date 
element of the claim until March 2006, after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for right ear hearing 
loss disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.

The Board also notes that service treatment records and 
pertinent post-service medical records have been obtained.  
The veteran was afforded a VA examination and a VA medical 
opinion has been obtained.  Private medical opinion evidence 
is also of record.  

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the right ear hearing loss 
disability claim.  The Board is also unaware of any such 
outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
naval service.  38 U.S.C.A. § 1110 (West 2002).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that service connection is warranted for 
bilateral hearing loss disability and tinnitus because they 
are due to excessive noise exposure in service; however, 
service treatment records do not show that he was found to 
have hearing loss disability in either ear.  Hearing was 
measured at 15/15 in each ear at his service entrance and 
separation examinations.  

As to the right ear, the veteran has provided no post-service 
medical evidence showing that he has sufficient hearing 
impairment to qualify as a disability for VA compensation 
purposes.  The veteran provided a medical opinion in support 
of his claim.  In a letter dated in May 2004, C. Willy 
Schwenfeier, M.D., of Charleston ENT Associates, noted the 
veteran's history of hearing loss and tinnitus, more 
pronounced in the left ear.  He observed the positive history 
of excessive noise exposure occurred when the veteran served 
aboard patrol boats in Vietnam, where he was in charge of the 
ammo handling room directly below the firing room with no 
hearing protection.  The doctor opined that, based on 
clinical evaluation and audiology testing, the veteran had 
tinnitus, normal right ear hearing except with a moderate 
4000 Hertz (Hz) notch and borderline normal hearing through 
1000 Hz sloping mild to severe sensorineural hearing loss for 
the high frequencies in the left ear.  He noted that speech 
discrimination scores were fair to good.  Dr. Schwenfeier 
opined that the sensorineural component of the hearing loss 
and tinnitus was likely to have been caused by the excessive 
exposure to loud noise during the veteran's navy service.  
Copies of testing performed at Charleston ENT Associates were 
submitted.

In response to this claim, the veteran was provided a VA 
examination in February 2005.  The examination disclosed that 
he does not have sufficient hearing impairment in the right 
ear to qualify as a disability for VA compensation purposes.  
See 38 C.F.R. § 3.385.  Accordingly, the preponderance of the 
evidence is against the veteran's claim as to the right ear, 
and this claim must be denied.

As to the left ear, the VA examination disclosed that the 
veteran does have sufficient hearing impairment in that ear 
to qualify as a disability for VA compensation purposes.  In 
addition, the veteran's report of a history of tinnitus since 
the 1970's was noted.  The examiner noted the in-service 
noise exposure in patrol boats, and a particular incident 
with five inch guns aboard the carrier Valley Forge.  The 
examiner stated he could not offer an opinion as to the 
etiology of any hearing loss and could only assume that the 
hearing loss was not caused by service because there was no 
hearing loss noted in service.  

The veteran's service personnel file has been reviewed.  It 
is uncontroverted that he served with the naval support 
activity in DaNang and aboard the USS Valley Forge in 
Vietnam.  He participated in the Tet Offensive and 
encountered significant acoustic trauma related to combat as 
a result of his naval service.  

The Board has considered the entirety of the evidence of 
record.  There is significant evidence for and against this 
claim as to the left ear hearing loss and tinnitus.  Dr. 
Schwenfeier has opined that the veteran's sensorineural 
hearing loss and tinnitus are related to documented acoustic 
trauma in service.  The Board finds this medical opinion to 
be of considerable probative weight, as it is well-supported 
and consistent with the documented record.  Moreover, there 
is no contrary medical opinion with respect to the etiology 
of the veteran's tinnitus.  However, the VA examiner reached 
the opposite conclusion concerning the etiology of the left 
ear hearing loss disability based on essentially the same 
facts.  The conflicting opinions as to the cause of the left 
ear hearing loss have been weighed.  The Board has found no 
reason to favor the VA medical opinion over the private 
medical opinion.

In sum, although the evidence is not unequivocally in the 
appellant's favor, it is judged by the Board to be in 
equipoise, or evenly balanced as to the claims of service 
connection for left ear hearing loss disability and tinnitus.  
Therefore, service connection for left ear hearing loss 
disability and tinnitus is in order.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).  




ORDER

Service connection for right ear hearing loss disability is 
denied.

Service connection for left ear hearing loss disability is 
granted.

Service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


